Citation Nr: 9913133	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  93-28 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fungus of the ears.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability, to include hypertension.

5. Entitlement to service connection for residuals of 
exposure to mustard gas.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946 and from December 1946 to June 1947.

In a rating decision dated in October 1946, the Regional 
Office (RO) denied the veteran's claim of entitlement to 
service connection for a nervous condition.  He was notified 
of this decision and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  
Subsequently, he again sought service connection for a 
psychiatric disability, to include PTSD, as well as service 
connection for other disabilities.  

In an October 1990 decision, the Board of Veterans' Appeals 
(the Board), in pertinent part, denied service connection for 
a psychiatric disorder, to include PTSD, fungus of the ears, 
a heart disability, to include hypertension and diabetes 
mellitus.  The Board indicated that, since the RO had 
considered the veteran's claim without regard to finality of 
the previous decision, it would do likewise.  

The veteran subsequently sought to reopen his claims for 
service connection.  By letter dated in August 1992, the RO 
informed the veteran that the evidence he submitted was not 
new and material, and his claim was not reopened.  In a 
rating decision dated in October 1993, the RO denied service 
connection for residuals of exposure to mustard gas.  In a 
decision dated in December 1995, the Board concluded that the 
evidence submitted by the veteran was not new and material, 
and his claim for service connection for PTSD, an anxiety 
disorder, fungus of the ears, hypertension, a heart 
disability and diabetes mellitus remained denied.  In 
addition, the Board remanded the issue of service connection 
for residuals of exposure to mustard gas.  The veteran 
initially sought reconsideration of the Board's decision, but 
this motion was denied.  

The veteran appealed the Board's December 1995 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) (prior to March 1, 1999, it was known as the United 
States Court of Veterans Appeals).  A Joint Motion for Remand 
and to Stay Further Proceedings was filed with the Court in 
August 1997.  Later that month, the Court issued an order 
granting the motion and vacated the portions of the Board 
decision which failed to reopen claims for service connection 
for a psychiatric disability, to include PTSD, fungus of the 
ears, diabetes mellitus and a heart disability, to include 
hypertension.  These issues were remanded to the Board.  The 
other issues which had been considered by the Board in its 
December 1995 decision were dismissed.  

In April 1998, the Board remanded the issues before it at the 
time, which involved whether new and material evidence had 
been submitted to reopen claims of entitlement to service 
connection for a psychiatric disability, to include PTSD, 
fungus of the ears, diabetes mellitus and a heart disability, 
to include hypertension, to the RO for additional development 
of the record.  The RO was also directed to take the action 
requested by the Board with respect to the claim for service 
connection for residuals of exposure to mustard gas in its 
December 1995 determination.

In November 1998, the RO issued a Supplemental Statement of 
the Case which continued to deny the five issues currently on 
appeal.  The veteran's claims folder was returned to the 
Board.  In April 1999, the veteran's representative submitted 
an informal hearing presentation which addressed the five 
issues listed above.  This case is now ready for 
consideration by the Board.


FINDINGS OF FACT

1. By decision in October 1990, the Board denied service 
connection for a psychiatric disability, to include PTSD, 
fungus of the ears, diabetes mellitus and a heart 
disability, to include hypertension.

2. The evidence added to the record since the October 1990 
Board decision includes an opinion from a private 
physician that the veteran has PTSD dating from World War 
II.  This evidence is neither cumulative nor redundant, 
and is, in connection with the evidence previously 
considered, so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3. With respect to the claims of entitlement to service 
connection for fungus of the ears, diabetes mellitus and a 
heart disability to include hypertension, the evidence 
which has been added to the record since the Board's 
October 1990 decision is cumulative of the evidence 
previously considered and is not so significant that it 
must be considered in order to fairly decide the merits of 
these three claims.

4. The evidence of record fails to establish that the veteran 
was exposed to mustard gas during service.

5. There is no competent medical evidence which demonstrates 
that the veteran has any disability, including chronic 
obstructive pulmonary disease, which is related to 
exposure to mustard gas in service or any other incident 
of service.

CONCLUSIONS OF LAW

1. The evidence received since the October 1990 Board 
decision which denied entitlement to service connection 
for a psychiatric disability, to include PTSD, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1101 (1998).

2. The veteran's claim for service connection for a 
psychiatric disability, to include PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3. The evidence received since the October 1990 Board 
decision denying entitlement to service connection for 
fungus of the ears is not new and material.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4. The October 1990 decision of the Board denying service 
connection for fungus of the ears is final, and the claim 
is not reopened.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1998).

5. The evidence received since the October 1990 Board 
decision denying entitlement to service connection for 
diabetes mellitus is not new and material.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

6. The October 1990 decision of the Board denying service 
connection for diabetes mellitus is final and the claim is 
not reopened.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1998).

7. The evidence received since the October 1990 Board 
decision which denied entitlement to service connection 
for a heart disability, to include hypertension, is not 
new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

8. The October 1990 decision of the Board denying service 
connection for a heart disability, to include 
hypertension, is final and the claim is not reopened.  
38 U.S.C.A. §§ 7104(b) (West 1991); 38 C.F.R. §§ 20.1100 
(1998).

9. Claimed residuals of exposure to mustard gas were not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.316 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
several disorders which he contends are related to his 
military service.  In the interest of clarity, the Board will 
address the four claims which involve a prior final Board 
decision.  The claim of entitlement to claimed residuals of 
mustard gas exposure, which is not the subject of a prior 
final Board or RO decision, will be addressed separately.

Whether new and material evidence has been 
submitted to reopen claims for service connection 
for a psychiatric disability, to include PTSD, 
fungus of the ears, diabetes mellitus, and a heart 
disability, to include hypertension 

Relevant Law and Regulations

Service connection

In general, service connection may be granted for disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, if certain 
chronic diseases, such as psychosis, diabetes mellitus or 
heart disease, became manifest to a degree of 10 percent or 
more within one year after separation from service, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (1998).  Service connection may also be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service. 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R § 3.304(f) (1998).

Finality/new and material evidence 

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (1998).  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented which provides a basis warranting 
reopening the case.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims.  
Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-
2180 (Feb. 17, 1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

Factual background

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim is the October 1990 
Board decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since its October 1990 
decision.  In order to do so, the Board will separately 
describe the evidence which was before it in October 1990 and 
the evidence presented since the October 1990 decision.  The 
prior evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.


The "old" evidence 

The service medical records from the veteran's first period 
of service show no complaints or findings pertaining to a 
psychiatric disability, the ears, diabetes mellitus or a 
heart condition.  On the separation examination in January 
1946, the nervous system and cardiovascular system were 
reported to be normal.  No disease or defects of the ears was 
found.  Blood pressure was 110/62 before exercise and three 
minutes after exercise was 112/62.  Urinalysis was negative 
for albumin or sugar.  

The record reflects the fact that the veteran was awarded the 
Philippine Liberation Ribbon and the Asiatic-Pacific Medal.  

The veteran submitted a claim for service connection for a 
nervous condition in September 1946.  By rating action in 
October 1946, service connection for a nervous condition was 
denied on the basis that it was not shown by the evidence of 
record.

On the discharge examination following the veteran's second 
period of service, from December 1946 to June 1947, his 
nervous system, cardiovascular system and heart were 
evaluated as normal.  There was no disease or defect of the 
ears.  Blood pressure was 115/58 before exercise and, three 
minutes after exercise, was 126/70. Urinalysis was negative 
for albumin or sugar.

The veteran was afforded a Reserve physical examination in 
August 1951.  A report of medical history shows that he 
denied frequent or terrifying nightmares, depression or loss 
of memory, ear trouble and high blood pressure.  On the 
examination in August 1951, the ears, heart, vascular system, 
endocrine system and a psychiatric evaluation were normal.  A 
urinalysis was negative for albumin and sugar.  Blood 
pressure was 117/74.

Private medical records show that the veteran was 
hospitalized in June 1965 for an irregular pulse and 
heartbeat associated with some dyspnea and anxiety.  A chest 
X-ray study disclosed that the heart was normal.  The 
diagnosis was paroxysmal tachycardia.  

Private medical records dated from 1969 to 1980 have been 
associated with the claims folder.  The veteran complained of 
soreness of the right ear in October 1969.  An examination 
revealed otitis media in the right ear.  He complained of 
shortness of breath in February 1970.  Blood pressure was 
140/100. An examination of the heart disclosed regular sinus 
rhythm.  Valium was prescribed.  In April 1973, blood sugar 
was 134.  Numerous elevated blood pressure readings were 
recorded between 1974 and 1980.  In January 1978, blood 
pressure readings were 150/92 and 150/90.  An examination of 
the heart revealed normal rhythm.  There was a slightly rapid 
rate.  When seen in January 1980, there was mild externa 
otitis.  A fungus in the ear canal was noted.  

The veteran was seen by a private physician in October 1984.  
It was noted that he had a long history of "borderline 
diabetes" since the 1970's, and that it had been controlled 
with diet.  He had undergone several glucose tolerance tests 
in the past.  It was also indicated that he had had 
hypertension for the previous three to four years, 
borderline.  There was also questionable paroxysmal atrial 
tachycardia.  Finally, it was noted that he had a strong 
anxiety disorder.  He had been on Valium chronically at that 
time.  The pertinent assessments were hypertension, 
subotimally controlled, on medication; history of impaired 
glucose tolerance (clearly he had borderline diabetes and 
perhaps on occasion frank diabetes); history of paroxysmal 
atrial tachycardia; and anxiety.  The examiner noted that the 
veteran had a great deal of anxiety overlay to his problems.  
It was noted the following month that the veteran was 
currently on Valium for anxiety.  He took it as necessary and 
was under a stressful position.  In March 1985, it was 
reported that he had been taking Valium for several years.  
He was seen for diabetes mellitus and hypertension.  In May 
1985, it was reported that he had chronic otitis and a fungal 
infection on the right.  

By letter dated in January 1988, the RO requested that the 
veteran provide specific descriptions of the traumatic 
incidents which resulted in his claimed PTSD.  

In a statement dated later in January 1988, the veteran 
described the stressful incidents which reportedly occurred 
in service.  He stated that in 1944, while aboard the USS LST 
718, the ship encountered a hurricane in the Gulf of Mexico.  
He stated that the ship almost sunk.  He described an 
incident in 1944 when his LCT was in dry dock on Manus Island 
and just after it left, the dry dock was sunk by Japanese 
aircraft.  During another incident in 1944, near Guadalcanal, 
the Japanese fired on the vessel the veteran was on and a 
gasoline storage facility exploded.  Men were burned, wounded 
and killed.  He reported that his ships sustained many 
attacks by the enemy, and that he observed many Japanese 
prisoners die on his ship.  The veteran also related that he 
saw many fighter planes crash and explode as they approached 
a landing strip.  

In a statement dated in January 1988, a private physician 
reported that the veteran had diabetes and hypertension, 
currently controlled with medication.  He also had chronic 
anxiety, treated with Valium on an as-needed basis.  The 
physician also noted that the veteran had been treated for 
anxiety by a Doctor Dodson prior to 1984.

The veteran was afforded a psychiatric examination by the VA 
in February 1988.  He reported that he was a signalman in 
service.  He stated that his ship almost sunk when leaving 
port.  He reported that he was involved in capturing a lot of 
Japanese, who were very ill, and would often die on ship.  He 
was not involved in the capture himself.  He related that his 
psychiatric symptoms began immediately after he left service. 
He described this primarily as symptoms of anxiety.  He noted 
that he had difficulty putting the memories of the war out of 
his mind and that he often remembered the dead and dying men.  
He further indicated that he had some symptoms of panic 
attacks when in crowds and bright light.  He stated that he 
had trouble sleeping at night and thought a lot about the 
war.  His anxiety currently came from fear of recurrent 
attack and arrhythmia.  The arrhythmia first occurred in 
1962.  He had had no psychiatric hospitalizations or 
outpatient psychiatric treatment.  He had been on Valium 
since the 1960's, and it had been prescribed by a general 
medical doctor.  He also reported a history of an ear fungus 
since the war, diabetes and hypertension.  He had been 
employed as a detective sergeant with a police department and 
described this as strenuous and stressful work.  

On mental status evaluation, the veteran stated that his mood 
was anxious.  He related that he had trouble falling asleep 
and described some nightmares, sometimes about the war.  The 
diagnosis was generalized anxiety disorder with occasional 
panic attacks.  The examiner commented that the veteran had 
"symptoms of generalized anxiety disorder and some panic 
disorder that relates his anxiety to several factors 
including the stress of war, but also including the stress of 
primary health problem that is terrifying to him, which is 
his tachycardia and also a very stressful occupation for 
thirty-one years as a policeman."

In a letter dated in July 1988, the veteran's wife stated 
that she had married the veteran in April 1947 and had 
witnessed him having nightmares and being unable to sleep.  
She related that he had always been a loner and had been 
extremely anxious.  She also stated that he had suffered with 
a fungus of the ears, especially the left ear.  She indicated 
that she had noticed this when she first met the veteran.

In a statement received in January 1989, R.W.D. reported that 
the veteran had a serious fungus infection, "jungle rot" in 
1944.  He watched the veteran being treated by pharmacist 
mate.  He added that the veteran seemed to have traumatic 
stress and anxiety during 1944 and 1945.  Finally, he noted 
that he observed that the veteran was a very nervous person.

The veteran testified at a personal hearing at the RO in 
January 1989.

The October 1990 Board decision

By decision in October 1990, the Board, in pertinent part, 
denied the veteran's claims for service connection for a 
psychiatric disability, to include PTSD, fungus of the ears, 
a heart disability, to include hypertension, and diabetes 
mellitus.  In essence, the Board concluded that each of the 
claimed disorders had first manifested may years after 
service and that the evidence did not indicate that such were 
related to service.  With respect to PTSD, the Board noted 
that a diagnosis of PTSD had not been specifically confirmed.

The additional evidence 

In January 1991, duplicates of the veteran's January 1988 
letter, the July 1988 letter from his wife, and the statement 
from R.W.D. were received.  The veteran also submitted copies 
of private medical records dated in 1984 and 1985, as well as 
a January 1988 statement from a physician, all of which were 
previously of record. Also of record is a duplicate of the 
veteran's original application for service connection.  

In a letter dated in November 1992, a State Representative 
indicted that the veteran was a constituent, and that he had 
known him for many years.  He added that the veteran had made 
many contributions to the community and was an outstanding 
citizen.

On a history and physical examination form dated in August 
1993, a private physician noted the veteran's medical 
history.  It was indicated that he had had hypertension for 
twenty years, heart palpitations for ten yeas and anxiety.  
It was also noted that he had non-insulin dependent diabetes 
mellitus since 1988 and PTSD.  

A private physician related in an August 1993 statement that 
he had treated the veteran since 1988 for non-insulin 
dependent diabetes mellitus, essential hypertension, 
"proximal" atrial tachycardia, chronic otitis external and 
anxiety (PTSD).

Private medical records dated from 1969 to 1984 were 
submitted in November 1993.  Some of these records had been 
of record at the time of the October 1990 Board decision.  
The veteran was seen in March 1984 and appeared very 
apprehensive.  He was noted to be anxious and agitated.  
Diabetes mellitus and hypertension were noted.

Duplicates of previously submitted private medical records 
dated from 1965 to 1988 were received in November 1993.  In 
November 1993, the veteran submitted a copy of the transcript 
of the January 1989 hearing conducted at the RO.

The veteran testified at a hearing before a member of the 
Board at the RO in March 1994.

In a letter dated in September 1994, a private physician 
related that the veteran had been under his care since 1988, 
and that he had, among other disabilities, non-insulin 
dependent diabetes mellitus and cardiac arrhythmias.  

In a statement dated in June 1997, a private physician 
indicated that he had treated the veteran since 1986 for type 
II diabetes and hypertension.  He added that he believed that 
the veteran had PTSD manifested by chronic anxiety and 
recurring nightmares regarding his experiences during World 
War II.  The veteran also had a history of chronic external 
otitis.  He was treated with Valium for PTSD.  The examiner 
also noted that the veteran had periodic visits with a VA 
clinic in Birmingham, Alabama.  

Also submitted for the record were duplicates of some service 
medical records, the veteran's wife's July 1988 letter, and 
the August 1988 letter from R.W.D. 

In November 1997, the private physician who prepared the June 
1997 statement, added that the veteran had PTSD, and a 
history of chronic external otitis, type II diabetes, 
hypertension and paroxysmal atrial tachycardia.  He opined 
that "[a]though it is certainly possible that some or all of 
these disorders are also service-connected, information I 
have from available records on [the veteran] and from 
examining him is not sufficient to draw a definite connection 
between his military service and any of his problems except 
for the post-traumatic stress disorder."

VA outpatient treatment records dated from 1994 to 1997 have 
been associated with the claims folder.  These reflect 
treatment for, among other disabilities, PTSD, hen, chronic 
otitis externa and non-insulin dependent diabetes mellitus.

Analysis

Entitlement to service connection for a psychiatric 
disability, to include PTSD 

In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the Court 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.

In this regard, the veteran's claim was previously denied by 
the Board on the basis that a psychiatric disability had been 
initially demonstrated many years after service, and that a 
diagnosis of PTSD had not been made. In essence, the record 
before the Board in October 1990 contained no clinical 
confirmation of any psychiatric disability that was related 
to service, or that PTSD had been verified.  

The evidence received since the October 1990 determination 
includes medical records reflecting a diagnosis of PTSD.  A 
private physician concluded in June 1997 that the veteran had 
PTSD manifested by chronic anxiety and nightmares of his 
World War II experiences.  It is also significant to point 
out that the same physician's November 1997 letter clearly 
attributes the veteran's PTSD to service.  Such evidence is 
clearly new in that it was not previously of record.  In 
addition, it obviously bears directly and substantially on 
the question before the Board, that is, whether the veteran 
has a psychiatric disability, including PTSD which is related 
to service.  This evidence suggests that he does.  It is of 
such significance that it must be considered in order to 
fairly adjudicated the claim.  The Board finds, accordingly, 
that the additional evidence of record is new and material, 
warranting reopening of the claim for service connection for 
a psychiatric disability, to include PTSD.

Since the Board has determined that the evidence submitted 
with respect to the attempt to reopen the claim for service 
connection for a psychiatric disability, to include PTSD is 
new and material, the next question which must be resolved is 
whether the claim is well grounded.  See Elkins, 12 Vet. App. 
209.  In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The Board concludes that a well-grounded claim exists because 
there is current medical evidence that the veteran has PTSD; 
the veteran alleges in-service stressors; and a physician has 
opined that the veteran has PTSD due to service.  

Before moving on to the third Elkins step, consideration of 
the PTSD claim on its merits, the Board must first determine 
whether VA's duty to assist the veteran in the development of 
his claim has been met.  See 38 U.S.C.A. § 5107.  This matter 
will be further discussed in the REMAND section below.

Entitlement to service connection for fungus of the ears, 
diabetes mellitus and heart disability, to include 
hypertension

With respect to the other three issues which the veteran is 
seeking to reopen, the Board notes that the claims were 
denied in October 1990 on the basis that fungus of the ears, 
diabetes mellitus and a heart disability, to include 
hypertension, were first manifested many years after service 
and no connection between these claimed disabilities and 
service had been shown.  

In support of his attempt to reopen his claims, the veteran 
has submitted numerous pieces of evidence, including 
duplicates of many statements and private medical records.  
These clearly cannot be considered to be "new" since they 
have been previously considered.  

The Board notes that an August 1993 medical report indicates 
that the veteran had hypertension for twenty years, heart 
palpitations for ten years and diabetes mellitus since 1988.  
It was also reported in August 1993 that the physician had 
treated the veteran since 1988 for chronic otitis external.  
These additional medical records thus reflect treatment many 
years after service for the disabilities at issue.  While 
new, in that this evidence had not been previously 
considered, such evidence merely confirms the presence, many 
years after service, of the disabilities for which the 
veteran seeks service connection.  The evidence does not, 
however, relate such disabilities to service and as such is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.  See 38 C.F.R. 
§ 3.156 and Hodge, supra.
With respect to these three issues, no evidence has been 
submitted which demonstrates that ear fungus, diabetes 
mellitus or a heart disability, to include hypertension, had 
its onset in service or that these disabilities are in any 
way related to service.  The only evidence to that effect is 
continued assertions of the veteran.  Such assertions are 
repetitive and cumulative of similar assertions of record in 
October 1990 and are therefore not new.  Moreover, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claims is merely 
cumulative and not new and material.  Therefore, the claims 
are not reopened, the Board's decision of October 1990 
denying service connection for fungus of the ears, diabetes 
mellitus and a heart disability, to include hypertension, 
remains final and the benefits sought on appeal remain 
denied.  


Additional matters

An additional question which must be addressed by the Board 
is whether a remand is required in light of the revised 
standards concerning the reopening of claims recently 
promulgated by the Court.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998); Fossie v. Brown, 12 Vet. App. 1 (1998); 
Winters, 12 Vet. App. 203 (1999); and Elkins, 12 Vet. App. 
209 (1999).  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board notes that in Vargas-Gonzalez v. 
West, U.S. Vet. App. No. 96-536 (April 12, 1999), the Court 
concluded that a remand would not be necessary in very 
similar circumstances because the underlying claim in was not 
well grounded.  Similarly, in this case, given the absence of 
evidence linking any current fungus of the ear, diabetes 
mellitus or a heart disability, including hypertension, to 
service, a remand is inappropriate.  The Board further 
observes that the regulation in question, 38 C.F.R. § 3.156, 
has not changed and that the veteran has received that 
regulation and has been accorded ample opportunity to present 
evidence and argument pertaining thereto.  Accordingly, the 
Board concludes that the reasons for remand discussed in 
Bernard are inapplicable to the three issues discussed 
immediately above.

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim as to the issues of 
entitlement to service connection for fungus of the ears, 
diabetes melitis and heart disease, to include hypertension.  
In essence, what is required is competent medical evidence 
which links the currently claimed disabilities to the 
veteran's service or any incident thereof.

Service connection for residuals of exposure to 
mustard gas 

Relevant Law and Regulations

The law and regulations generally pertaining to service 
connection apply to this issue as well.  Since the veteran 
has claimed pulmonary disability as a residual of claimed 
mustard gas exposure, an additional regulation applies.

Except as otherwise provided, exposure to the specified 
vesicant agents during active military service under the 
circumstances described below together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition:  (1) 
Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers; 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.  (2) Full-body exposure 
or sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease.  (3) Full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.       
38 C.F.R. § 3.316 (1998).

Factual background

The veteran's service medical records show no complaints or 
findings pertaining to any disability related to mustard gas 
exposure.  On discharge examinations in January 1946 and June 
1947, the respiratory system was evaluated as normal, and 
chest X-ray studies were negative.  

The veteran was afforded examinations for the Reserves in 
August 1950 and August 1951.  On both examinations, the 
respiratory system was clinically normal. A chest X-ray study 
on the earlier examination was negative.

The veteran was admitted to a private facility in June 1965 
for an irregular pulse and heartbeat associated with dyspnea 
and anxiety.  A chest X-ray study revealed that the lung 
fields were clear.  There were small calcified hilar nodes on 
the right.  The impression was paroxysmal tachycardia.  

The veteran was seen by a private physician in August 1993.  
A past medical history of chronic obstructive pulmonary 
disease was noted.  

In 1994, the veteran submitted a copy of a statement dated in 
August 1993 from a private physician.  The examiner listed 
the conditions for which he had been treating the veteran 
since 1988.  In a written addendum dated in October 1994, the 
veteran stated that mustard gas exposure was added.  

By letter dated in January 1996, the RO wrote the Naval 
Research Lab and indicated that the veteran had submitted a 
claim for benefits based on his claim of exposure to mustard 
gas testing at the Naval Training Station at Great Lakes, 
Illinois, sometime between January and May 1944.  The RO 
requested that the Lab search its files for evidence relating 
to exposure to mustard gas.  

The Naval Research Laboratory responded by a letter dated in 
February 1994.  It was noted that it only had documentation 
of naval servicemen who participated in chemical warfare 
tests at the Naval Research Laboratory in Washington, D.C.  
The RO was advised to contact the National Personnel Records 
Center for information.  

In October 1998, the National Personnel Records Center 
reported that the veteran did not participate in mustard gas 
testing.

Analysis

The Board initially finds that the veteran's claim of 
entitlement to service connection is well grounded.  The 
Board remanded this issue in December 1995 so that the 
veteran's claimed participation in mustard gas testing could 
be verified through official sources.  As discussed above, 
the requested evidentiary development has been completed and 
the issue is ready for consideration on the merits.  See 
38 U.S.C.A. § 5107 (West 1991).

The veteran argues that he has chronic obstructive pulmonary 
disease due to claimed exposure to mustard gas in service.  
The evidence in support of the veteran's claim consists of 
the medical evidence which indicates that he currently has 
chronic obstructive pulmonary disease.  As noted above, 
pursuant to 38 C.F.R. § 3.316, the development of this 
disease following full-body exposure to mustard gas in 
service will result in a grant of service connection.  
Accordingly, what must be established is whether the veteran 
was, in fact, exposed to mustard gas during service.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is for 
or against the claim or is in equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance 
of the evidence is against the claim, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  See 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998); see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In this case, the evidence in favor of the veteran's claim 
consists solely of his own statements to that effect.  The 
evidence against the claim consists of an official statement 
from the National Personnel Records Center which indicates 
that the veteran did not participate in mustard gas testing.  

Despite his allegations to the contrary, the record provides 
no support for the claim that the veteran was exposed to 
mustard gas in service.  The RO has made several attempts to 
confirm whether the veteran had the requisite exposure to 
mustard gas.  Following the most recent effort, the National 
Personnel Records Center specifically stated that he was not 
involved in mustard gas training.

The Board finds very instructive the following testimony 
provided by the veteran under oath at a March 10, 1994 
personal hearing before a Board Member.   

        Chairman:  Now, with regard to mustard gas, when were 
you exposed to . . .

         Veteran:  I didn't know I was exposed to it until I 
was watching Sixty           Minutes [hearing transcript, 
page 9].

The veteran has thus proffered no specific evidence that he 
was exposed to mustard gas during service and has testified, 
in essence, that he believes that he was exposed to mustard 
gas based on viewing a television program many years after 
service.  The Board assigns far greater weight of probative 
value to the official records, which indicate that the 
veteran did not participate in mustard gas testing, than it 
does to his speculation that he have may been involved in 
such testing.  

In the absence of evidence documenting that the veteran was, 
in fact, exposed to mustard gas during service, there is no 
basis on which service connection may be granted pursuant to 
the provisions of 38 C.F.R. § 3.316.

Notwithstanding the above, service connection may also be 
established if there is competent medical evidence linking 
any pulmonary disability he now has to service.  Cf. Combee 
v. Brown, 34 F. 3d 1039, 1942 (Fed. Cir. 1994): "Proof of 
direct service connection thus entails proof that exposure 
during service caused the malady that appears many years 
later."  While medical evidence indicates that the veteran 
has chronic obstructive pulmonary disease, there is no 
evidence that it is related to service.  Since the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his lay 
assertions to the effect that he has chronic obstructive 
pulmonary disease which is related to service are neither 
competent nor probative of the issue in question. 

In summary, for the reasons and bases stated above the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of mustard 
gas exposure.  The benefit sought on appeal is denied.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, to include PTSD.  The claim is well grounded.  To 
this extent, the appeal is granted.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
fungus of the ears, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability, to include hypertension, the appeal is 
denied.

Service connection for residuals of exposure to mustard gas 
is denied.


REMAND

In light of the fact that the Board has determined that new 
and material evidence has been submitted and that the claim 
for service connection for a psychiatric disability, 
including PTSD is well grounded, the Board finds that 
additional development of the record is required.  See 
38 U.S.C.A. § 5107 (West 1991).

In this regard, the Board notes that it does not appear that 
an attempt was made to verify the veteran's stressors.  The 
Board further points out that the veteran reported his 
stressors more than ten years ago.  At that time, he alleged 
that his ship had almost sunk in a hurricane just as it left 
port in New Orleans.  He also stated that he saw a gasoline 
storage facility explode.  Finally, he related that he 
witnessed many Japanese prisoners die on his ship.

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Caluza, 7 Vet. App. 498; 
West v. Brown, 7 Vet. App. 70 (1994); and Zarycki v. Brown, 6 
Vet. App. 91 (1993); 

The Board notes that since the RO last considered the issue 
currently on appeal, a pertinent case was promulgated by the 
Court that alters the analysis in connection with claims for 
service connection for PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Significantly, the Court points out that VA 
has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126 
(1998).  See 61 Fed. Reg. 52695-52702 (1996).  The Court took 
judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger post-traumatic 
stress disorder, to a subjective 
standard.  The criteria now require 
exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have post-
traumatic stress disorder based on 
exposure to a stressor that would not 
necessarily have the same effect on 
"almost everyone."  The sufficiency of 
a stressor is accordingly, now a clinical 
determination for the examining mental 
health professional.

Cohen v. Brown, at 38-39 (Nebeker, Chief Judge, concurring by 
way of synopsis).  

The Court also noted that where "there has been an 
'unequivocal' diagnosis of post-traumatic stress disorder by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 39.  
The Court went on to indicate that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further report.

It appears to the Board that the regulatory amendments to 
38 C.F.R. §§ 4.125 & 4.126 and the incorporation of DSM-IV, 
will have a potentially liberalizing effect in adjudicating 
claims for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have "engaged in combat with the enemy."  Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  As such the Board believes that 
further development in this case is necessary.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran 
through his representative and request 
that he furnish the names, addresses, 
and dates of treatment of all medical 
providers, including Dr. Dodson, from 
whom he has received treatment for a 
psychiatric disability, including PTSD, 
since service.  After securing any 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran and which 
have not already been associated with 
the claims folder.  

2. The RO should contact the veteran 
through his representative and request 
a statement including as much detail as 
possible regarding all alleged 
stressful events which occurred during 
service.  He should be asked to provide 
specific details of the claimed 
stressful events during service, such 
as dates, places, detailed descriptions 
of the events, his service units, duty 
assignments, and the names, ranks, unit 
of assignment and any other identifying 
information concerning any other 
individuals involved in the events.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

3. The RO should then contact the National 
Personnel Records Center or other 
appropriate agency and request all 
relevant information to verify the 
veteran's claimed stressors.

4. The RO must make a specific 
determination as to whether there is 
credible supporting evidence that a 
claimed in-service stressor or 
stressors actually occurred.  If the 
RO determines that the record 
establishes the existence of an in-
service stressor or stressors, the RO 
must specifically identify the 
stressor(s) established by the record.  

5. Thereafter, if the RO determines that 
there is credible supporting evidence 
that an in-service stressor or 
stressors actually occurred, the 
veteran should be accorded another 
examination by a psychiatrist to 
determine whether he has PTSD as a 
result of a stressor or stressors that 
have been shown to have actually 
occurred.  The entire claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  The RO must specify for 
the examiner the in-service stressor 
or stressors that it determines are 
established by the record, and the 
examiner should consider only the 
verified stressor(s) for the purpose 
of determining whether the veteran has 
PTSD as a result of a stressor in 
service.  If a diagnosis of PTSD is 
made, the examiner should specify (1) 
whether each alleged stressor found to 
be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examiner 
should also express an opinion as to 
whether any other psychiatric 
disability the veteran has is related 
to service.  The examination report 
should include a complete rationale 
for all opinions expressed.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

6. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report to ensure that it is responsive 
to and in compliance with the 
directives of this remand.  If it is 
not, the RO should implement corrective 
procedures.

7. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement 
to service connection for a psychiatric 
disability, to include PTSD.

If the benefit sought on appeal is denied, the veteran and 
his representative should be furnished an appropriate 
supplemental statement of the case, and the case should then 
be returned to the Board for further appellate consideration.  
While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Booth v. Brown, 8 Vet. App. 109 (1995); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 
  The presiding Board member is no longer employed by the Board.

